Order entered August 25, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-00874-CV

                        TERESA WARD COOPER, ET AL., Appellants

                                              V.

                             CITY OF DALLAS, ET AL., Appellees

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-02287-A

                                          ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       Before the Court is appellants’ August 13, 2015 motion to review the trial court’s August

3, 2015 orders sustaining the contests to appellants’ affidavit of indigence. Because more than

ten days has passed since the motion was filed, appellants’ motion to review is granted by

operation of law and appellants are allowed to proceed without advance payment of costs. See

TEX. R. APP. P. 20.1(j)(4), (k).

       We ORDER Felicia Pitre, Dallas County District Clerk, to file the clerk’s record

WITHIN THIRTY DAYS of the date of this order.

       We ORDER Diane Robert, Official Court Reporter for the 14th Judicial District Clerk to

file the reporter’s record WITHIN THIRTY DAYS of the date of this order.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Ms. Pitre, Ms. Robert, counsel for appellees, and pro se appellants.

                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE